For more information, contact: Lauren Russi Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com EACXM ACXIOM ANNOUNCES FIRST QUARTER RESULTS Maintains Guidance for the Year LITTLE ROCK, Ark. – August 4, 2014 Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service company, today announced financial results for its first quarter ended June 30, 2014. First Quarter Financial Highlights · Total revenue was down 6 percent compared to the first quarter of fiscal 2014 as a result of expected IT Infrastructure Management declines and European restructuring. o Marketing and Data Services revenue was $187 million, slightly down compared to the first quarter of fiscal 2014. o IT Infrastructure Management revenue was down, as expected, approximately 20 percent compared to the same period a year ago. o Gross media spend through the Audience Operating System™ was approximately $28 million, up 87 percent compared to the fourth quarter of last year. · GAAP operating income and diluted earnings per share were down due to one-time expenses associated with business separation and transformation activities. o Net loss per diluted share from continuing operations was $0.08 compared to earnings per share of $0.17 a year ago. Unusual items and non-cash compensation expense impacted GAAP earnings per share by $0.21 in the quarter. Unusual items included expenses associated with the Company’s restructuring activities, separation and transformation initiatives, and the acquisition of LiveRamp, Inc. o Operating cash flow from continuing operations was $149 million for the trailing twelve months, down 11 percent compared to the same period a year ago. Free cash flow to equity was $56 million for the trailing twelve-month period compared to $70 million for the comparable period. The decline was primarily due to cash restructuring and separation and transformation expenses and higher capital spending. · Non-GAAP operating income and diluted earnings per share were down primarily due to the declines in the IT Infrastructure Management business. o Excluding unusual items and non-cash compensation expense, diluted earnings per share were $0.13 compared to $0.19 a year ago. o Excluding unusual items and non-cash compensation expense, operating income was $19 million, down from $27 million for the same period last year. The change was due to the expected declines in the IT Infrastructure Management business and, to a lesser extent, higher R&D expenses. · The Company reiterates its full year revenue and earnings per share guidance. A reconciliation between GAAP and non-GAAP results is attached to this release. 1 During the quarter, the Company announced its acquisition of LiveRamp, an industry leader in connecting first and third party offline data with the digital marketing ecosystem. In addition, Acxiom completed the sale of its U.K. call center business, 2Touch. As a result, 2Touch results for the current and prior years are presented as discontinued operations in the consolidated statement of operations. Revenue and expenses related to discontinued operations are netted and presented on one line, net of tax, in the statement of operations. “The integration of LiveRamp is off to a great start,” said Acxiom CEO Scott Howe. “This quarter we added 7 new AOS™ clients and are in the process of introducing LiveRamp to our customer base. Exciting opportunities lie ahead as we build toward a connected ecosystem of customers, publishers and marketing applications.” First Quarter Business Highlights · The Company sold its U.K. call center operation, 2Touch, to Parseq Ltd. to increase its focus on its core Marketing and Data Services business. · Acxiom signed several Marketing and Data Services agreements during the quarter including new database contracts with Zurich-based ACE Insurance Group and Australia-based Sevenwest Media Group, and renewals with Virgin Media and First National Bank of Omaha. · Acxiom signed 7 new AOS agreements during the quarter with several industry-leading companies including Carrefour Media,J. Jill, a global investment management firm and a major airline. · Subsequent to quarter end, Acxiom completed its acquisition of LiveRamp, a leading service for onboarding customer data into digital marketing applications. Together, Acxiom and LiveRamp become the industry-leading solution for bringing first and third party data online with better matching, more connectivity and faster onboarding. Financial Outlook The following projections are forward-looking and are subject to certain risks and uncertainties that could cause actual results to differ materially as detailed in the Forward-Looking Statements section of this press release. Our guidance includes the impact of the LiveRamp acquisition but excludes the impact of unusual items, acquisition related expenses and non-cash compensation expense. Acxiom’s estimates for fiscal 2015 are as follows: · We continue to expect revenue from continuing operations for the fiscal year to be down roughly five percent compared to fiscal year 2014. The decline in revenue is primarily due to the impact of lost IT Infrastructure Management customers and the exit of our analog paper survey business in Europe. · Adjusting for the 2Touch divestiture, we continue to expect earnings per diluted share to be in the range of $0.73 to $0.83. Conference Call Acxiom will hold a conference call at 3:30 p.m. CDT today to further discuss this information. Interested parties are invited to listen to the call, which will be broadcast via the Internet at www.acxiom.com. A slide presentation will be referenced during the call and can be accessed here. 2 About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our clients. For more information about Acxiom, visit Acxiom.com. Forward-Looking Statements This release and today’s conference call may contain forward-looking statements including, without limitation, statements regarding expected levels of revenue and earnings per share as well as statements regarding future investments, new customers and new product launches and capabilities. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially. The following are factors, among others, that could cause actual results to differ materially from these forward-looking statements: the possibility that the expected revenue from the LiveRamp transaction may not be realized within the expected timeframe; the possibility that certain contracts may not generate the anticipated revenue or profitability or may not be closed within the anticipated time frames; the possibility that significant customers may experience extreme, severe economic difficulty or otherwise reduce or cancel the amount of business they do with us; the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services to our clients; the possibility that we may not be able to attract, retain or motivate qualified technical, sales and leadership associates, or that we may lose key associates; the possibility that we may not be able to adequately adapt to rapidly changing computing environments, technologies and marketing practices; the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; the possibility that negative changes in economic conditions in general or other conditions might lead to a reduction in demand for our products and services; the possibility that there will be changes in consumer or business information industries and markets that negatively impact the company; the possibility that the historical seasonality of our business may change; the possibility that we will not be able to achieve anticipated cost reductions and avoid unanticipated costs; the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; the possibility that unusual charges may be incurred; the possibility that changes in accounting pronouncements may occur and may impact these forward-looking statements; the possibility that we may encounter difficulties when entering new markets or industries; the possibility that we could experience loss of data center capacity or interruption of telecommunication links; the possibility that new laws may be enacted which limit our ability to provide services to our clients and/or which limit the use of data; and other risks and uncertainties, including those detailed from time to time in our periodic reports filed with the Securities and Exchange Commission, including our current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “Item 1A, RISK FACTORS” in our Annual Report on Form 10-K for the year ended March 31, 2014, which was filed with the Securities and Exchange Commission on May 28, 2014. With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. We undertake no obligation to update the information contained in this press release or any other forward-looking statement. Acxiom is a registered trademark of Acxiom Corporation. To automatically receive Acxiom Corporation financial news by email, please visit www.acxiom.com and subscribe to email alerts. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended June 30, $ % Variance Variance Revenue: Marketing and data services ) %) IT Infrastructure management services ) %) Total revenue ) %) Operating costs and expenses: Cost of revenue ) %) Selling, general and administrative % Gains, losses and other items, net - % Total operating costs and expenses % Income (loss) from operations ) ) %) % Margin -1.8 % % Other income (expense): Interest expense ) ) % Other, net ) ) %) Total other income (expense) %) Earnings (loss) from continuing operations before income taxes ) ) %) Income taxes ) ) %) Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations, net of tax ) ) %) Net earnings (loss) ) ) %) Less: Net loss attributable to noncontrolling interest - ) 85 % Net earnings (loss) attributable to Acxiom ) ) %) Basic earnings (loss) per share: Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations ) ) %) Net earnings (loss) ) ) %) Net earnings (loss) attributable to Acxiom stockholders ) ) %) Diluted earnings (loss) per share: Net earnings (loss) from continuing operations ) ) %) Earnings (loss) from discontinued operations ) ) %) Net earnings (loss) ) ) %) Net earnings (loss) attributable to Acxiom stockholders ) ) %) 4 ACXIOM CORPORATION AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP EPS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended June 30, Earnings (loss) from continuing operations before income taxes ) Income taxes ) Net earnings (loss) from continuing operations ) Earnings (loss) from discontinued operations, net of tax ) Net earnings (loss) ) Less: Net loss attributable to noncontrolling interest - ) Net earnings (loss) attributable to Acxiom ) Earnings (loss) per share attributable to Acxiom stockholders: Basic ) Diluted ) Unusual items: Live Ramp acquisition costs - Non-cash stock compensation Restructuring charges and other adjustments - Separation and transformation costs - Total unusual items, continuing operations Earnings from continuing operations before income taxes and excluding unusual items Income taxes Non-GAAP earnings from continuing operations Earnings from discontinued operations, net of tax - - Non-GAAP net earnings Less: Net loss attributable to noncontrolling interest - ) Non-GAAP Net earnings attributable to Acxiom Non-GAAP earnings per share attributable to Acxiom stockholders: Basic Diluted Diluted weighted average shares 5 ACXIOM CORPORATION AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INCOME FROM OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) For the Three Months Ended June 30, Income (loss) from operations ) Unusual items Income from operations before unusual items 6 ACXIOM CORPORATION AND SUBSIDIARIES CALCULATION OF EARNINGS PER SHARE (Unaudited) (In thousands, except earnings per share) For the Three Months Ended June 30, June 30, Basic earnings (loss) per share from continuing operations: Numerator - net earnings (loss) ) Denominator - weighted-average shares outstanding Basic earnings (loss) per share ) Basic earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders: Numerator - net earnings (loss) attributable to Acxiom ) Denominator - weighted-average shares outstanding Basic earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders ) Diluted earnings (loss) per share from continuing operations: Numerator - net earnings (loss) ) Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants and restricted stock - Diluted earnings (loss) per share from continuing operations ) Diluted earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders: Numerator - net earnings (loss) attributable to Acxiom ) Denominator - weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock - Diluted earnings (loss) per share - net earnings (loss) attributable to Acxiom stockholders ) 7 ACXIOM CORPORATION AND SUBSIDIARIES RESULTS BY SEGMENT (Unaudited) (Dollars in thousands) For the Three Months Ended June 30, June 30, Revenue: Marketing and data services IT Infrastructure management services Total revenue Income from continuing operations: Marketing and data services IT Infrastructure management services Corporate ) - Total income (loss) from continuing operations ) Margin: Marketing and data services % % IT Infrastructure management services % % Total margin -1.8 % % 8 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) June 30, March 31, $ % Variance Variance Assets Current assets: Cash and cash equivalents ) %) Trade accounts receivable, net ) %) Deferred income taxes ) %) Refundable income taxes ) %) Other current assets ) %) Assets of discontinued operations ) %) Total current assets ) %) Property and equipment % Less - accumulated depreciation and amortization % Property and equipment, net ) %) Software, net of accumulated amortization % Goodwill % Purchased software licenses, net of accumulated amortization % Other assets, net ) %) ) %) Liabilities and Stockholders' Equity Current liabilities: Current installments of long-term debt % Trade accounts payable % Accrued payroll and related expenses ) %) Other accrued expenses ) %) Deferred revenue ) %) Income taxes - ) %) Liabilities of discontinued operations ) %) Total current liabilities ) %) Long-term debt ) %) Deferred income taxes ) %) Other liabilities % Stockholders' equity: Common stock 60 % Additional paid-in capital % Retained earnings ) %) Accumulated other comprehensive income % Treasury stock, at cost ) ) ) %) Total stockholders' equity ) %) ) %) 9 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Three Months Ended June 30, Cash flows from operating activities: Net earnings (loss) ) Loss (earnings) from discontinued operations, net of tax ) Non-cash operating activities: Depreciation and amortization Deferred income taxes ) ) Non-cash stock compensation expense Changes in operating assets and liabilities: Accounts receivable Other assets Deferred costs ) - Accounts payable and other liabilities ) ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Capitalized software ) ) Capital expenditures ) ) Data acquisition costs ) ) Net cash provided (used) by investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Sale of common stock, net of stock acquired for withholding taxes ) Acquisition of treasury stock - ) Net cash used by financing activities ) ) Cash flows from discontinued operations: From operating activities ) From investing activities (8 ) Net cash provided by discontinued operations Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information: Cash paid during the period for: Interest Income taxes Payments on capital leases and installment payment arrangements Other debt payments, excluding line of credit 10 ACXIOM CORPORATION AND SUBSIDIARIES CALCULATION OF FREE CASH FLOW AVAILABLE TO EQUITY AND RECONCILIATION TO OPERATING CASH FLOW (Unaudited) (Dollars in thousands) 06/30/13 09/30/13 12/31/13 03/31/14 YTD FY2014 06/30/14 TTM 6/30/13 TTM 6/30/14 Net cash provided by operating activities - continuing operations Net cash provided by operating activities - discontinued operations ) ) ) Less: Payments for investments - Capitalized software ) Capital expenditures ) Data acquisition costs ) Discontinued operations investing activities (8 ) ) ) - ) ) Payments on capital leases and installment payment arrangements ) Other required debt payments ) Total ) ) 11 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except earnings per share) Q1 FY15 to Q1 FY14 06/30/13 09/30/13 12/31/13 03/31/14 YTD FY2014 06/30/14 % $ Revenue: Marketing and data services -0.6 % ) IT Infrastructure management services -20.0 % ) Total revenue -5.8 % ) Operating costs and expenses: Cost of revenue -1.9 % ) Selling, general and administrative % Impairment of goodwill and other - % - Gains, losses and other items, net - % Total operating costs and expenses % Income (loss) from operations ) ) -119.1 % ) % Margin % % % -4.3
